Exhibit 10.4

LOGO [g154869image003.jpg]

Susquehanna Bancshares, Inc.

Short-Term Incentive Plan

January 2011

OUR VISION

- People are our most valuable asset

- Customers are our highest priority

- Information is our competitive edge

- Performance is our key to winning



--------------------------------------------------------------------------------

Susquehanna Bancshares, Inc. Short-Term Incentive Plan

 

Introduction

Susquehanna Bancshares, Inc. (the “Company”) has adopted this Short-Term
Incentive Plan (the “Plan”) to provide a vehicle to reward eligible employee’s
for their contributions to the Company’s financial success.

Effective Date

The Plan is effective January 1, 2011. Each January 1 to December 31 period will
be the “Plan Year.” The Plan will be reviewed annually by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”) to ensure proper alignment with the Company’s business
objectives. The Compensation Committee retains the rights, as described below,
to amend or modify the Plan at any time.

Purpose

The Plan’s objectives are to:

 

  •  

Align executives, management and employees with the Company’s strategic plan and
critical performance goals.

 

  •  

Encourage teamwork and collaboration across all areas of the Company - the
collective contributions from all our contributions will drive improved business
results.

 

  •  

Motivate and reward the achievement of core performance objectives.

 

  •  

Provide payouts commensurate with Company, affiliate, region, function, unit
and/or employee performance – as defined by each participating role.

 

  •  

Provide competitive total compensation opportunities

 

  •  

Enable the Company to attract, motivate and retain talented employees.

 

  •  

Ensure our incentives are appropriately risk-balanced (i.e. do not
unintentionally motivate inappropriate risk taking).

 

  •  

Create a program that is simple and easy to understand and administer.

The Plan is intended to meet the requirements for “qualified performance-based
compensation” under section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”) with respect to the named executive officers of the
Company.

Plan Administration

The Plan has been approved by the Compensation Committee and the Compensation



--------------------------------------------------------------------------------

Committee will administer the Plan. The Compensation Committee has the sole
authority to interpret the Plan and to make or nullify any rules and procedures,
as necessary, for proper administration of the Plan. The Compensation Committee
will make all final determinations regarding cash compensation paid to named
executive officers under the Plan. Except as required by applicable law, final
determinations for other employees will be made by senior management. Any
determination by the Compensation Committee with respect to the named executive
officers and/or senior management with respect to all other employees will be
final and binding.

Participation and Eligibility

Selected employees are eligible to participate in the Plan. Employees will be
nominated by senior management to be eligible to participate and will be
approved by the Compensation Committee.

Other criteria for participation include:

 

  •  

An employee must be employed by October 31 of the Plan Year to be eligible to
participate in the Plan for the Plan Year. An employee hired after October 31 of
the Plan Year must wait until the next applicable Plan Year to be eligible to
participate in the Plan.

 

  •  

An employee must receive a minimum performance rating of “satisfactory” (or such
equivalent) or better for the year and remain in good standing throughout the
Plan Year. If an employee is placed on probation during the Plan Year, any Award
earned will be prorated to reflect the time on probation.

 

  •  

An employee must be an active employee as of the Award payout date to receive an
Award.

For purposes of the Plan “employee” shall mean an employee of the Company
(including an officer or director who is also an employee), but excluding any
individual (a) employed in a casual or temporary capacity (i.e., those hired for
a specific job of limited duration), (b) whose terms of employment are governed
by a collective bargaining agreement that does not provide for participation in
the Plan, (c) any individual characterized as a “leased employee” within the
meaning of section 414(n) of the Code, or (d) classified by the Company as a
“contractor” or “consultant,” no matter how characterized by the Internal
Revenue Service, other governmental agency or a court. Any change of
characterization of an individual by any court or government agency shall have
no effect upon the classification of an individual as an employee for purposes
of the Plan, unless the Compensation Committee determines otherwise. Whether an
employee is exempt or non-exempt shall be determined by the Company’s Human
Resource Department based on the employee’s status as of the end of the Plan
Year for which an Award is earned. Unless otherwise specified herein, all
references to employee in the Plan shall include both exempt and non-exempt
employees.

Performance Period

The performance period for the Plan is the Plan Year.

 

3



--------------------------------------------------------------------------------

Incentive Targets

Each eligible employee will have a specified target annual cash incentive award
(the “Target Award”), based on his or her role at the Company. Except as
required by applicable law, the Target Award is determined by the Compensation
Committee for named executive officers and by senior management for all other
eligible employees in their sole discretion. Target Awards are based on
competitive practices and reflect the amount of the Award to be paid for meeting
predefined performance goals at the 100% level. Target Awards will be defined as
a percentage of base earnings. Base earnings mean the amount of base salary
actually earned by an eligible employee for a Plan Year, determined as of the
last day of the Plan Year. This allows for an automatic conversion for part-time
employees, employees who receive salary increases during the year, and employees
who are employed after the start of the year.

Actual awards (“Awards”) can range from 0% to 200% of target depending on
performance and may be based on achievement of threshold (i.e. baseline), target
and stretch (i.e. superior) performance which will be determined by the
Compensation Committee or such other cap or limitation as the Compensation
Committee may set for a Plan Year; provided that for Awards intended to qualify
as “qualified performance-based compensation” for purposes of section 162(m) of
the Code the maximum amount payable to any employee under the Plan is 200% of
base earnings. Performance below threshold will result in no payout.

If an employee changes his/her role or is promoted during the Plan Year, and
that promotion results in a higher Target Award opportunity, he/she will be
eligible for the new role’s Target Award opportunity on a pro rata basis.

In the event of an approved leave of absence, the Target Award opportunity level
for the year will be adjusted to reflect the time in active status.

Performance Goals

For each Plan Year, each eligible employee will have predefined performance
goals and weights that will determine his or her Award.

There will be two categories of performance goals for each eligible employee:

 

  •  

Corporate/Company Goals; and

 

  •  

Unit /Individual (defined for each role).

To the extent Awards are intended to qualify as “qualified performance based
compensation” for purposes of section 162(m) of the Code, performance goals will
be set by the Compensation Committee no later than the earlier of (i) 90 days
after the beginning of the Plan Year or (ii) the date on which 25% of the Plan
Year has been completed, or such other date as may be required or permitted
under applicable regulations under section 162(m) of the Code and may be based
on earnings or earnings growth (including but not limited to earnings per share
or net income); economic profit, stockholder value added or economic value
added; return on equity, assets or investment; revenues; expenses; stock price
or total stockholder return; regulatory compliance; satisfactory internal or
external audits; improvement of financial or credit ratings; achievement of
asset quality objectives;

 

4



--------------------------------------------------------------------------------

achievement of balance sheet or income statement objectives, including, without
limitation, capital and expense management; efficiency ratio; non-interest
income to total revenue ratio; net interest margin; credit quality measures
(including non-performing asset ratio, net charge-off ratio, and reserve
coverage of non-performing loans); net operating profit; loan growth; deposit
growth; non-interest income growth; market share; productivity ratios;
achievement of risk management objectives; or any other objective goals
established by the Compensation Committee. Such performance goals may also be
particular to an eligible employee or the division, department, branch, line of
business, subsidiary or other unit in which the employee works, or may be based
on attaining a specified absolute level of the performance goal, or a percentage
increase or decrease in the performance goal compared to a pre-established
target, previous years’ results, or a designated market index or comparison
group, all as determined by the Compensation Committee.

Performance targets and ranges for each performance goal will be set by
management and approved by the Compensation Committee. Target Awards may provide
for differing amounts to be paid based on differing thresholds of performance.
The Company will notify each eligible employee of the employee’s Target Award
and the applicable performance goals for the Plan Year. The specific allocation
of goals, including how the performance goals are weighted, will be determined
at the discretion of the Compensation Committee and may be based on the eligible
employee’s role, key area of contribution or such other factor as determined by
the Compensation Committee.

For Awards intended to meet the requirements for “qualified performance-based
compensation” under section 162(m) of Code, the Compensation Committee will
specify in the minutes (i) each employee’s Target Award, (ii) the performance
goals for each eligible employee, and (iii) how the financial calculations for
the performance goals will be made, including what, if any, adjustments will be
made in accordance with the Plan. The maximum dollar amount that may be paid to
an eligible employee for a Plan Year is 200% of base earnings. For decisions
with respect to Awards not intended to be “qualified performance-based
compensation” the Compensation Committee will have flexibility in establishing
the Target Award opportunity, performance goals and Award level for each
eligible employee under the Plan.

Award Levels

At the end of the Plan Year (December 31st), or as soon as practical thereafter,
performance is assessed against the specific goals established at the start of
the Plan Year. An eligible employee will earn an Award for the Plan Year based
on the level of achievement of the performance goals established by the
Compensation Committee for the Plan Year; provided that the Compensation
Committee may reduce (but not increase) an Award below the level determined
based on the Performance Goals. Unless the Compensation Committee determines
otherwise, Awards will be interpolated based on performance between the
applicable performance levels.

Payout for each goal is determined independently in arriving at the overall
incentive payout. As a result, an eligible employee may not achieve baseline
(threshold) performance on one goal but may still receive an Award based upon
the level of attainment of other performance goals (assuming the eligible
employee maintains a minimum performance

 

5



--------------------------------------------------------------------------------

rating of “satisfactory” (or such equivalent) or better).

Awards under the Plan are based on the performance results for the Plan
Year. Achieving higher levels of performance above target up to stretch will
increase the Plan payouts to the eligible employee. Similarly, achieving less
than target performance will reduce the Plan payouts.

Adjustment to Target Awards and Performance goals

Except with respect to Awards to named executive officers that are structured to
satisfy the requirements for “qualified performance based compensation” under
section 162(m) of the Code, the Compensation Committee may at any time prior to
the final determination of Awards change the Target Award opportunity of any
eligible employee or assign a different Target Award opportunity to an eligible
employee to reflect any change in the employee’s responsibility level or
position during the course of the performance period.

In addition, the Compensation Committee may, but only to the extent consistent
with the requirements of section 162(m) of the Code for Awards intended to meet
the requirements for “qualified performance-based compensation,” at any time
prior to the financial determination of Awards, change the performance goals to
reflect a change in corporate capitalization, such as a stock split or stock
dividend, or a corporate transaction, such as a merger, consolidation,
separation, reorganization or partial or complete liquidation, or to equitably
reflect the occurrence of any extraordinary event, any change in applicable
accounting rules or principles, any change in the Company’s method of
accounting, any change in applicable law, any change due to any merger,
consolidation, acquisition, reorganization, stock split, stock dividend,
combination of shares or other changes in the Company’s corporate structure or
shares, or any other change of a similar nature.

Application of Section 162(m) of the Internal Revenue Code

Awards structured to satisfy the requirements for “qualified performance based
compensation” under section 162(m) of the Code will be based on performance
goals, including the requirement that the achievement of the performance goals
be substantially uncertain at the time they are established and that the
performance goals be established in such a way that a third party with knowledge
of the relevant facts could determine whether and to what extent the performance
goals have been met. An Award that is designated as “qualified performance based
compensation” under section 162(m) of the Code may not be awarded as an
alternative to any other award that is not designated as “qualified performance
based compensation,” but instead must be separate and apart from all other
awards made. The Compensation Committee is authorized to reduce an Award for the
Plan Year based upon its assessment of personal performance or other factors,
but not to increase the Award beyond the amount determined based on achievement
of the performance goals for that employee. Any reduction of an eligible
employee’s Award will not result in an increase in any other eligible employee’s
Award.

 

6



--------------------------------------------------------------------------------

Incentive Award Payments

For Awards structured to satisfy the requirements for “qualified performance
based compensation” under section 162(m) of the Code and for Awards to named
executive officers, the Compensation Committee will certify the performance
goals for the Plan Year and the Awards that will be paid by the Company to each
employee following the final determination of the Company’s financial results
for the Plan Year. Except as required by applicable law, all other Awards will
be approved by senior management based on the achievement of the performance
goals by the employee.

Except as provided below, employees who terminate during the Plan Year will not
be eligible to receive an Award for that Plan Year. Further, to encourage
employees to remain in the employment of the Company, except as set forth
herein, an employee must be an active employee of the Company on the date the
applicable portion of the Award is paid in accordance with the payment schedule
set forth below.

Unless the Compensation Committee determines otherwise, Awards will be paid out
to exempt employees out in three installments following the end of the Plan
Year; provided that the employee remains employed through the applicable payment
date as follows: 50% of the Award will be paid out within two and one half
months following the end of the Plan Year (i.e. no later than March 15) (such
actual date the “Payment Date”), 25% of the Award will be paid out on the first
anniversary of the Payment Date and the remaining 25% of the Award will be paid
out on the second anniversary of the Payment Date. All Awards to non-exempt
employees will be paid as a single lump sum cash payment on the Payment Date.

If an employee ceases to be employed by the Company prior to the Plan Year for
which an Award may be earned due to death, disability (within the meaning of
section 22(e)(3) of the Code) or on account of an early or normal retirement (as
defined by Susquehanna Bancshares, Inc. Cash Balance Pension Plan), his/her
Award under the Plan will be pro-rated based on actual performance for the
applicable Plan Year. Such pro-rated amount will be calculated by multiplying
the amount of the Award that the employee would have received had he remained
employed through the end of the Plan Year by a fraction, the numerator of which
is the number of completed calendar months during which the employee was
employed by the Company during the Plan Year and the denominator of which is 12.
Any Award owed to the employee will be paid to the employee, or the employee’s
estate, as applicable, in a lump sum on the Payment Date at the time Awards
earned for the applicable Plan Year are paid under the Plan to other employees,
but in any event not later than March 15 of the Plan Year following the Plan
Year for which the Award was earned.

If an exempt employee ceases to be employed by the Company due to death,
disability or on account of an early or normal retirement, at any time following
the Payment Date but prior to one or both of the subsequent payment dates on the
first or second anniversary of the Payment Date, the remaining amount of the
Award not yet paid will be paid in full within 30 days following the date of the
exempt employee’s death, termination due to disability or early or normal
retirement, as applicable.

Awards will be considered taxable income to employees in the year paid and will
be subject to withholding for required income and other applicable taxes.

Discretionary Awards

In addition to Awards that are designated “qualified performance-based
compensation” under section 162(m) of the Code, as described above, the
Compensation Committee may grant to employees such other incentive awards as the
Compensation Committee deems appropriate, which may be based on Unit/Individual
goals, Corporate/Company goals or such other criteria as the Compensation
Committee determines. Decisions with respect to such incentive awards will be
made separate and apart from the Awards intended to be “qualified
performance-based compensation.”

Taxes

 

7



--------------------------------------------------------------------------------

The Company is authorized to withhold from any payment under the Plan, amounts
of withholding and other taxes due in connection with a payment made under the
Plan, and to take such other action as the Compensation Committee may deem
advisable to enable the Company and employees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any payment

Application of Section 409A of the Internal Revenue Code

The Plan is intended to comply with the requirements of section 409A of the
Code, and shall in all respects be administered in accordance with section 409A
of the Code or an exception thereto. Notwithstanding anything in the Plan to the
contrary, payments may only be made upon an event and in a manner permitted by
section 409A of the Code or an exception thereto. If a payment is not made by
the designated payment date under the Plan, the payment shall be made by
December 31 of the calendar year in which the designated date occurs. For
purposes of section 409A of the Code, all payments to be made upon an employee
ceasing to be employed by, or providing service to, the Company may only be made
upon the employee’s “separation from service” (within the meaning of such term
under section 409A of the Code).

Notwithstanding anything in the Plan to the contrary, if an employee is a “key
employee” under section 409A of the Code and payment of any amount under the
Plan is required to be delayed for a period of six months after separation from
service pursuant to section 409A of the Code, payment of such amount will be
delayed as required by section 409A of the Code and will be paid within 10 days
after the end of the six-month period. If the employee dies during such
six-month period, the amounts withheld on account of section 409A of the Code
will be paid to the personal representative of the employee’s estate within 60
days after the date of the employee’s death.

Limitations on Rights Conferred under Plan

Nothing contained in the Plan or in any documents related to the Plan will
confer upon any employee any right to continue as an employee or in the employ
of the Company or constitute any contract or agreement of employment, or
interfere in any way with the right of the Company to reduce such person’s
compensation, to change the position held by such person or to terminate the
employment of such employee, with or without cause, but nothing contained in
this Plan or any document related thereto will affect any other contractual
right of any employee. No benefit payable under, or interest in, this Plan will
be transferable by an employee except by will or the laws of descent and
distribution or otherwise be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge.

Program Changes or Discontinuance

The Compensation Committee may add to, amend, modify or discontinue any of the
terms or conditions of the Plan at any time; provided, however, that the
Compensation Committee will not amend the Plan without shareholder approval if
such approval is required by section 162(m) of the Code. The Plan must be
re-approved by the Company’s shareholders no later than the first shareholders’
meeting that occurs in the fifth year following the year in

 

8



--------------------------------------------------------------------------------

which the shareholders previously approved the Plan, if additional Awards are to
be paid under the Plan and if required by section 162(m) of the Code or the
regulations thereunder.

Ethics, Interpretation and Clawback

If there is any ambiguity as to the meaning of any terms or provisions of this
Plan or any questions as to the correct interpretation of any information
contained therein, the Company’s interpretation expressed by the Compensation
Committee will be final and binding.

The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive compensation as
provided by this Plan to which the employee would otherwise be entitled will be
revoked.

All Awards under the Plan will be subject to any compensation, clawback and
recoupment policies that may be applicable to the employees of the Company, as
in effect from time to time and as approved by the Board of Directors or a duly
authorized committee thereof, whether or not approved before or after the
effective date of the Plan.

Severability

Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions will not, in any way, be affected or impaired thereby.

Successors and Assigns

The provisions of the Plan will be binding upon the Company and its successors
and upon the employees and their legal representatives.

Governing Law

The validity, construction, and effect of the Plan, any rules and regulations
relating to the Plan, and any payment made under the Plan will be determined in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to principles of conflicts of laws, and applicable Federal law.

 

9